Citation Nr: 0022773	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to June 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  An unappealed June 1981 rating decision denied the 
veteran's claim of entitlement to service connection for a 
cervical spine disability.

2.  The evidence associated with the record since the June 
1981 rating decision denying service connection for a 
cervical spine disability bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for a cervical 
spine disability.  

3.  The veteran's cervical spine disability began in or as 
consequence of service.


CONCLUSIONS OF LAW

1.  The June 1981 rating decision denying entitlement to 
service connection for a cervical spine disability is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.1103 (1999). 

2.  New and material evidence having been received, the 
veteran's claim of entitlement to service connection for a 
cervical spine disability is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  A cervical spine disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that a June 1981 RO rating 
decision denied service connection for a cervical spine 
disability.  The veteran did not file a notice of 
disagreement to this rating decision.  Therefore, the June 
1981 rating decision became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104(a), 20.1103.  

Except as provided for in 38 U.S.C.A. § 5108, when a claim is 
disallowed by an agency of original jurisdiction, the claim 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7105.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. § 3.156(a) 
since the last final disallowance.  See Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); Justus v. Principi, 3 Vet. App. 
510 (1992).  Third, if the claim is found to be well grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  

A review of the claims file reveals that pursuant to a July 
1948 RO rating decision, the veteran was granted service 
connection for the residuals of a scalenectomy due to a 
service-incurred injury to the scalenus anticus (anterior 
scalene) muscle of the veteran's left shoulder and neck area.  
A 30 percent disability rating was established at that time, 
and has remained in effect ever since.  

The relevant medical evidence of record at the time of the 
June 1981 rating decision included the veteran's service 
medical records (SMRs), which revealed that the veteran 
sustained an injury to the left shoulder and neck area that 
resulted in weakness, atrophy, and pain to the left shoulder, 
left arm, and neck.  A posterior (spinal) cord or brachial 
plexus lesion was diagnosed in December 1945.  Although the 
veteran's symptoms were not typical of scalenus anticus 
syndrome, it was determined that, because the veteran had 
obliteration of the pulse on turning the head to the right, a 
scalenectomy might be of benefit.  A scalenectomy was 
performed in May 1946, and the symptoms improved.  The final 
diagnosis assigned was scalenus anticus syndrome.

A July 1948 VA examination report states the diagnosis to be 
atrophy and weakness of the left shoulder and left upper 
extremity, secondary to left-sided scalenus anticus syndrome.  

A July 1974 VA orthopedic examination report notes that the 
veteran complained of pain in the left shoulder and arm; the 
assessment was rule out scalenus anticus syndrome, probably 
arm pain secondary to cervical spondylosis.  

VA treatment records for the period February 1974 to January 
1981 show that the veteran complained of pain, numbness, and 
weakness in the left shoulder, arm, and neck; among the 
findings were mild cervical radiculopathy and evidence of 
pathology of the cervical spine, including arthritis. 

A June 1981 VA radiology report revealed spondylolysis at the 
C5-6 interspace, while a contemporaneous VA examination 
report states that the diagnosis was residuals of surgery to 
the left side of the neck and osteoarthritis of the spine.  

The relevant medical evidence associated with the claims file 
subsequent to the June 1981 rating decision includes various 
private medical reports from May 1988 to September 1988 
concerning evaluation and treatment for the veteran's 
diagnosed cervical spine disability.  A May 1988 report from 
a neurosurgeon, C.G.C., M.D., to the veteran's referring 
physician, reflected that the veteran had a long history of 
neck and left arm disability that began in service.  Of 
particular importance is a July 1988 hospital discharge 
summary showing that the veteran's primary diagnosis was 
cervical spondylosis, C3 through C7, with stenosis, and that 
the veteran underwent cervical spine surgery to treat this 
diagnosis.  The treating physician noted that the veteran had 
a long history of left arm pain and weakness that initially 
began after a fall while on active duty service, at which 
time the veteran "sustained what appeared to be severe 
cervical injury and with a brachial plexus strain that never 
fully recovered."  The physician further opined that the 
veteran's "clinical condition was exacerbated by years of 
work.  However, the disease was initially begun after the 
fall in the service, and may be considered a natural 
progression of disease from a service[-]connected injury."  

A June 1990 VA examination diagnosing the veteran with the 
residuals of left scalenectomy.  A contemporaneous radiology 
report found a narrowing of the C5/C6 interspace with 
osteophyte impingement to the foramina and minimal spurring 
of the mid-cervical vertebra anteriorly.  

The additional evidence of record associated with the claims 
file since the June 1981 rating decision includes current 
medical diagnosis of a cervical spine disability and includes 
medical opinion which links that disability to service.  The 
Board finds that as this evidence bears directly and 
substantially upon the specific matter under consideration, is 
not cumulative or redundant of evidence previously submitted, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim, the evidence is deemed 
to be new and material.  Therefore, the claim for service 
connection for a cervical spine disability is hereby reopened.  
38 C.F.R. § 3.156(a).  

The Board also finds that this new and material evidence, 
when considered in conjunction with the older evidence 
record, makes the veteran's claim of entitlement to service 
connection for a cervical spine disability well grounded.  
That it, the claim is plausible; meritorious on its own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The law provides that service connection will be established 
for a disease or injury incurred or aggravated while in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A review of the record shows that the veteran sustained an 
injury due to a fall in service that resulted in pain, 
weakness, and atrophy to the left arm, shoulder, and neck.  
The service medical records reflect that there was difficulty 
determining the nature of the injury, but that surgery to the 
musculature of the left shoulder and neck area was performed 
in service to relieve certain symptoms.  However, some 
symptomatology persisted subsequent to service, and it was 
noted that the veteran had some cervical spine pathology as 
early as the mid-1970s.  In 1988 the veteran underwent 
cervical spine surgery, and his symptoms improved.  

The veteran's private physician considered the injury 
sustained in service and the veteran's long history of 
symptoms in the left arm, shoulder, and neck since service, 
and opined that his cervical spine disability had "initially 
begun after the fall in the service, and may be considered a 
natural progression of disease from a service[-]connected 
injury."  The medical record does show that the veteran has 
a long history of symptoms affecting the left arm, shoulder, 
and neck, and there is no medical evidence which contradicts 
the private physician's opinion or provides an alternate 
explanation for the veteran's current cervical spine 
disability.  Thus, the Board finds that the evidence is at 
least in equipoise as to whether the veteran's cervical spine 
disability is causally or etiologically related to service.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
cervical spine disability is reopened.

Entitlement to service connection for a cervical spine 
disability is granted.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

